DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is responsive to the claims filed 11 March 2021.
Claims 1-20 are currently pending and being examined. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the slot, single cutting surface, gap, holding mechanism, and detection mechanism must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically there does not appear to be a written description of the claim limitation of “holding, by the conversion machine, a second piece of the two pieces of fill 
Specifically there does not appear to be a written description of the claim limitation of “detecting, by the conversion machine, that the first piece has been pulled away from the second piece” in the application as filed. Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 [37 USPQ2d 1578] (Fed. Cir. 1996). Given the lack of disclosure explaining how the conversion machine actually detects this 

Claims 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Specifically the limitation “holding, by the conversion machine, a second piece of the two pieces of fill material” in claim 17 is not discussed or illustrated in the specification. The language requires that there is some sort of holding means. The specification does not disclose how the holding of the fill material is done and provides no working examples. Such a disclosure is required because it would not be within the knowledge already available to one of ordinary skill in the art. Considering all the evidence, as a whole, the Examiner concludes that one of ordinary skill in the art would be unable to make the invention of claim 17 and dependents based on the content of the disclosure, see MPEP 2164.01(a).
Specifically the limitation “detecting, by the conversion machine, that the first piece has been pulled away from the second piece” in claim 18 is not discussed or illustrated in the specification. The language requires that there is some sort of detection .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, lines 2-3 recite “a range between about 1% and about 10%”, which is indefinite because it is reciting a range within a range. The phrase “about 1%” and “about 10%” are ranges and then the claim is reciting a range between them. Examiner will interpret as “a range between 1% and 10%”. 
Claim 4, lines 2-3 recite “a range between about 3% and about 9%”, which is indefinite because it is reciting a range within a range. The phrase “about 3%” and “about 9%” are ranges and then the claim is reciting a range between them. Examiner will interpret as “a range between 3% and 9%”.
Claim 5, lines 2-3 recite “a range between about 5% and about 8%”, which is indefinite because it is reciting a range within a range. The phrase “about 5%” and “about 8%” are ranges and then the claim is reciting a range between them. Examiner will interpret as “a range between 5% and 8%”.
Claim 16, lines 1-2 recite “a range between about 0.1 inches and about 0.15 inches”, which is indefinite because it is reciting a range within a range. The phrase “about 0.1 inches” and “about 0.15 inches” are ranges and then the claim is reciting a range between them. Examiner will interpret as “a range between 0.1 inches and 0.15 inches”. 
Claim 17, line 7 recites “a second piece”, is this different than the second piece previously recited on line 6 or is it a new piece? Examiner will interpret it as “the second piece”. 
Claim 18, lines 2-3 recites “detecting, by the conversion machine, that the first piece has been pulled away from the second piece”. How is this state detected? There is no disclosure of what mechanism is actually detecting this state. Is it a photosensor, strain gauge, or any other kind of sensor? Examiner will interpret it as any kind sensor that is capable of detecting this state. 
Claims 19-20, are rejected for depending from Claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lencoski (US 6,277,459).

Claim 1, Lencoski teaches a system (conversion machine 10; Fig. 1) comprising:
a source of sheet material (15; Fig. 1); and
a conversion machine (10) configured to receive the sheet material and to form the sheet material into a fill material (col. 4 l. 48-57), wherein the conversion machine further comprises:
a cutting mechanism (25; Fig. 2) configured to cut the fill material (“The linkage assembly 70 transfers the rotational motion of the motor 40 to linear motion for driving the weakening device 25 and perforating the strip of cushioning.” col. 5 l. 17-19), wherein the cutting mechanism (25) is configured such that, when cutting the fill material to form two pieces of fill material, uncut portions of the fill material remain between the two pieces of fill material (weakened tear lines 88; Fig. 5A).

Claim 2, Lencoski teaches the system of claim 1, wherein the uncut portions are arranged such that, when one of the two pieces of the fill material is pulled away from each other, the uncut portions tear, resulting in the two pieces of the fill material being separated from each other (“In FIG. 5A, an exemplary strip 86 of cushioning has been perforated to form longitudinally spaced apart rows of slits 87 defining respective weakened tear lines 88. FIG. SA also shows one section 89 separated from the strip 86.” col. 5 l. 50-53).

Claim 3, Lencoski teaches the system of claim 1, wherein a percentage of a width of the fill material that remains connected by the uncut portions is in a range between 1 % and 10% (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46; “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A)).

Claim 4, Lencoski teaches the system of claim 1, wherein a percentage of a width of the fill material that remains connected by the uncut portions is in a range between 3% and 9% (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46; “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A)).

Claim 5, Lencoski teaches the system of claim 1, wherein a percentage of a width of the fill material that remains connected by the uncut portions is in a range between 5% and 8% (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46; “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A)).

Claim 6, Lencoski teaches the system of claim 1, wherein a percentage of a width of the fill material that remains connected by each of the uncut portions is less than or equal to any one of 1 %, 0.8%, 0.6%, 0.4%, or 0.2% (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46; “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A)).

Claim 7, Lencoski teaches the system of claim 1, wherein the cutting mechanism includes a first cutting surface (75; Figs. 3-4) and a second cutting surface (76; Figs. 3-4), and wherein at least one of the first and second cutting surfaces is configured to move with respect to the other of the first and second cutting surfaces to cut portions of the fill material (“The weakening device 25 includes a stationary blade member 75 and a dynamic blade member 76. The linkage assembly 70 imparts linear motion to the dynamic blade member 76 that is directed by guide members 80 to descend upon the stationary blade member 75 so as to cooperate with the stationary blade member 75 to perforate the strip of cushioning located therebetween.” col. 5 l. 22-28).

Claim 8, Lencoski teaches the system of claim 7, wherein the first cutting surface is a notched blade that includes a notch (see Fig. 4 showing a plurality of teeth 84 with notches between).

Claim 9, Lencoski teaches the system of claim 8, wherein a length of the notch is a percentage of a length of the first cutting surface that is less than or equal to or any (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46).

Claim 10, Lencoski teaches the system of claim 7, wherein the fill conversion machine is configured to fold or crumple the sheet material to form the fill material (“a conversion mechanism 20 for converting sheet stock material into a three-dimensional strip of cushioning” col. 4 l. 26-28; see Fig. 10 showing a crumpled fill material).

Claim 11, Lencoski teaches the system of claim 8, wherein, after the sheet material is folded or crumpled to form the fill material, multiple plies of the fill material are arranged to be cut by the cutting mechanism (“a conversion mechanism 20 for converting sheet stock material into a three-dimensional strip of cushioning, and a weakening device 25 for perforating the strip to form tear lines whereby the strip of cushioning may be detachable along the tear lines to form discrete sections or pads.” col. 4 l. 26-31). 

Claim 12, Lencoski teaches the system of claim 1, wherein the cutting mechanism includes a single cutting surface that includes a notch (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46).

Claim 13, Lencoski teaches the system of claim 12, wherein the single cutting surface (84; Fig. 5) is configured to move into a slot (85; Fig. 5) as the single cutting surface cuts the fill material.

Claim 14, Lencoski teaches the system of claim 1, wherein the cutting mechanism includes at least two separate cutting surfaces (84; Fig. 5) that are separated by a gap (see Fig. 5 showing gaps between the cutting teeth 84), and where the uncut portions of the fill material are aligned with the gap as the cutting mechanism cuts the fill material (“These perforating elements 85 are spaced apart along each blade member 75 and 76 and staggered with the blade elements of the other blade member such that when the blade members 75 and 76 come together the cutting elements perforate the strip of cushioning to weaken the strip along a tear line.” col. 5 l. 36-41).

Claim 15, Lencoski teaches the system of claim 14, wherein the at least two separate cutting surfaces is configured to move into a slot as the at least two separate cutting surfaces cut the fill material (“The two blade members cooperate to perforate the strip of cushioning, each having a plurality of laterally spaced perforating elements or cutting edges 84 and respective recesses or slots 85 for receiving the tips of corresponding cutting elements on the other blade 35 member.” col. 5 31-36.

Claim 16, Lencoski teaches the system of claim 14, wherein the gap has a length that is in a range between 0.1 inches and 0.15 inches (“The shape of the perforations created by the perforating elements 85 could include slits, slots, stars, circles, triangles, rectangles or any other shape or combination of shapes.” col. 5 l. 43-46; “In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” MPEP 2144.04(IV)(A)).

Claim 17, Lencoski teaches a method comprising:
converting, by a fill conversion machine (10; Fig. 1), a sheet material into a fill material (col. 4 l. 48-57);
cutting, by a cutting mechanism (25; Fig. 2) of the fill conversion machine, the fill material to form two pieces of fill material, wherein the cutting includes leaving uncut portions of the fill material between the two pieces of fill material (col. 5 l. 17-19; weakened tear lines 88; Fig. 5A), wherein the two pieces of fill material include a first piece and a second piece (“In FIG. 5A, an exemplary strip 86 of cushioning has been perforated to form longitudinally spaced apart rows of slits 87 defining respective weakened tear lines 88. FIG. SA also shows one section 89 separated from the strip 86.” col. 5 l. 50-53); and
holding, by the conversion machine, a second piece of the two pieces of fill material (120; Fig. 10; “a holding device or assembly for facilitating tearing of a section of the perforated strip of cushioning from the remainder of the strip in the machine.” col. 6 l. 52-54);
wherein the first piece is separable from the second piece during the holding by pulling the first piece from the second piece to cause the uncut portions of the fill material to tear (“A section of the perforated strip protruding beyond the holding device can then be torn along a tear line formed by the perforations at a location downstream of the holding device to provide a section or pad that can be used for packaging purposes.” col. 7 l. 6-10).

Claim 18, Lencoski teaches the method of claim 17, further comprising:
detecting, by the conversion machine, that the first piece has been pulled away from the second piece (“a sensor may be strategically positioned downstream of the holding assembly to detect removal of the torn section of the strip and provide in response thereto a control signal to the machine for controlling operation of the machine” col. 7 l. 13-17).

Claim 19, Lencoski teaches the method of claim 18, further comprising:
(“After the section has been torn from the strip, the motive device is operated to move the moveable jaw away from the stationary jaw to allow an additional length of perforated strip of cushioning to be produced.” col. 7 l. 10-14);
in response to the detecting, automatically cutting, by the cutting mechanism of the conversion machine, the fill material to form a cut between the second piece and a third piece of the fill material such that uncut portions of the fill material remain between the second and third pieces of fill material (col. 6 l. 64-col. 7 l. 19; when the feed motor is operating the machine functions by converting the fill material, cutting, and then only stops when it is being held to be torn off).

Claim 20, Lencoski teaches the method of claim 19, further comprising:
holding, by the conversion machine, the third piece of fill material;
wherein the second piece is separable from the third piece during the holding of the third piece by pulling the second piece from the third piece to cause the uncut portions of the fill material between the second and third pieces to tear (col. 6 l. 64-col. 7 l. 19).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L GERTH whose telephone number is (303)297-4602. The examiner can normally be reached Monday-Thursday 9am-4pm (MST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571)272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATIE L GERTH/Examiner, Art Unit 3731                                                                                                                                                                                                        /THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731